Citation Nr: 1449072	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for peripheral vascular disease of the lower extremities, to include as due to diabetes mellitus, type II.

2. Entitlement to service-connection for peripheral neuropathy of the lower extremities, to include as due to diabetes mellitus, type II. 

3. Entitlement to service-connection for peripheral neuropathy of the upper extremities, to include as due to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2013, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to service connection for peripheral vascular disease of the lower extremities and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

At the January 2013 Board hearing, which was prior to the promulgation of a decision in the appeal for service connection for peripheral neuropathy of the upper extremities, the Veteran withdrew the appeal. 



CONCLUSION OF LAW

The criteria for withdrawal of an appel of the issue of entitlement to service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

At his January 2013 Board hearing, the Veteran communicated that he was withdrawing his appeal for entitlement to service connection for peripheral neuropathy of the upper extremities.  A written transcript of the hearing is associated with the record for the Veteran's case.  Thus, with respect to this claim, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal for entitlement to service connection for peripheral neuropathy of the upper extremities is dismissed.


ORDER

The appeal of entitlement to service connection for peripheral neuropathy of the upper extremities is dismissed.  



REMAND

The Veteran claims entitlement to service connection for peripheral vascular disease of the lower extremities and peripheral neuropathy of the lower extremities, contending these conditions are complications of or secondary to his service-connected diabetes mellitus, type II.  The Board's review of the record reveals that further RO action with respect to the claims on appeal is warranted.  

A. Peripheral Vascular Disease of the Lower Extremities

The Veteran contends he is entitled to service connection for peripheral vascular disease of the lower extremities as secondary to his service-connected disability of diabetes.  During his January 2013 Board hearing, the Veteran stated he was diagnosed with peripheral vascular disease in approximately 2006 when his family doctor sent him to a vascular surgeon because he was complaining of cramps in his legs after he walked about 100 feet.  He subsequently had stents placed in his legs to help with the symptoms. 

The Veteran underwent a VA examination in May 2009.  The examiner reviewed the Veteran's case file and noted the date of onset of the Veteran's peripheral vascular disease was 1995.  Using this information, the examiner opined the Veteran's peripheral vascular disease was not caused by or a result of his service connected diabetes mellitus, type II, because the Veteran was diagnosed with peripheral vascular disease since 1995 and diabetes in 2002.  Although the examiner notes the Veteran reported his symptoms began in his extremities in 1995, the examiner does not reference specific medical evidence to support a finding that the Veteran was diagnosed with peripheral vascular disease in 1995 and the Veteran contends in his January 2013 Board hearing that he was not diagnosed with peripheral vascular disease until 2006.  Furthermore, the Board has found no evidence supporting the finding that the Veteran was diagnosed with peripheral vascular disease in 1995.  Rather, a November 2001 private treatment record notes the Veteran's bilateral resting ankle/brachial indices are within normal limits showing no evidence of PVOD (peripheral vascular occlusive disease) and an April 2011 VA examination of the Veteran's heart notes the Veteran has had peripheral vascular disease since about 2007.  These findings contradict the examiner's finding that the Veteran's peripheral vascular disease began in 1995.  Under these circumstances, the claim must be remanded in order to schedule another VA examination that revisits the question of when the Veteran was diagnosed with peripheral vascular disease and whether his peripheral vascular disease is caused by or a result of his service connected diabetes mellitus, type II. 

B. Peripheral Neuropathy of the Lower Extremities

The Veteran contends he is entitled to service connection for peripheral neuropathy of the lower extremities as secondary to his service-connected disability of diabetes.  During his January 2013 Board hearing, the Veteran contended that he has received a diagnosis of peripheral neuropathy.  

The Veteran was afforded a VA examination in May 2009.  The examiner opined the Veteran's peripheral neuropathy of the bilateral lower extremities is not caused by or a result of diabetes mellitus, type II.  The examiner explained that the Veteran has peripheral vascular disease of the bilateral lower extremities which presented with some of the same symptoms as peripheral neuropathy, but the Veteran's symptoms were consistent with peripheral vascular disease, not peripheral neuropathy.  The Veteran has subsequently submitted a February 2013 private treatment record noting after an electromyography (EMG) nerve conduction study, the Veteran was found to have moderately severe polyneuropathy involving the lower extremities that may be related to the patient's diabetes mellitus.  Under these circumstances, the claim must be remanded in order to schedule another VA examination to determine whether the Veteran has peripheral neuropathy, and if so, whether it is caused by or a result of his service connected diabetes mellitus, type II. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's peripheral vascular disease and peripheral neuropathy and associate them with the claims file (or Virtual VA file).

2. Next, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed peripheral vascular disease and peripheral neuropathy.  All indicated studies should be performed.  The claims folder should be provided to the examiner(s) for review of pertinent documents therein in connection with the examination, and the examination report(s) should reflect that such a review was conducted.  

3. For any diagnosed peripheral vascular disease and peripheral neuropathy, the examiner(s) should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disability was:

a) incurred in or as a result of active duty service; or

b) proximately caused by, due to, or aggravated by (made chronically worse) service-connected diabetes mellitus, type II.

A prior VA examination opinion found no relationship between peripheral vascular disease and diabetes based on a finding that the Veteran was diagnosed with peripheral vascular disease in 1995 and diabetes in 2002.  Please explain the date of onset of the Veteran's peripheral vascular disease with specific reference to medical evidence.  

Rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After any further development deemed necessary, readjudicate the remaining appeal.  If the determination remains unfavorable to the Veteran, provide the Veteran a supplemental statement of the case, and return the case to the Board after he has had an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


